--------------------------------------------------------------------------------

Exhibit 10.2
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
LICENSE AGREEMENT


dated August 17, 2017


by and between


BioTime, Inc.


and
 
AgeX Therapeutics, Inc.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
     
Article 1 .
RECITALS
1
     
Article 2 .
CERTAIN DEFINITIONS
1
     
Article 3 .
ASSIGNMENT OF RIGHTS AND LICENSE GRANTS
10
     
Article 4 .
 GOVERNING PRINCIPLES
14
     
Article 5 .
MARKETING
15
     
Article 6 .
PATENT MATTERS AND INTELLECTUAL PROPERTY RIGHTS
15
     
Article 7 .
CONFIDENTIALITY
22
     
Article 8 .
REPRESENTATIONS AND WARRANTIES; COVENANTS
26
     
Article 9 .
INDEMNIFICATION
28
     
Article 10 .
FORCE MAJEURE
30
     
Article 11 .
COMMENCEMENT, DURATION AND TERMINATION
31
     
Article 12 .
PERIOD SUBSEQUENT TO THETERMINATION OF THE AGREEMENT
32
     
Article 13 .
DISPUTE RESOLUTION
33
     
Article 14 .
ASSIGNMENT
34
     
Article 15 .
NOTICES
35
     
Article 16 .
MISCELLANEOUS PROVISIONS
36

 
EXHIBIT A
--
BioTime Licensed Patents
     
EXHIBIT B
--
BioTime Sublicensed Patents
     
EXHIBIT C
--
iTR Patents
     
EXHIBIT D
--
Joint Patents
     
EXHIBIT E
--
PureStem Patents
     
EXHIBIT F
--
Intellectual Property Assignment Agreement
     
EXHIBIT G
--
Intellectual Property Assignment Agreement

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
i

--------------------------------------------------------------------------------

Execution Version
 
LICENSE AGREEMENT


LICENSE AGREEMENT (this “Agreement”) dated August 17, 2017 (the “Effective
Date”) by and between BioTime, Inc,, a corporation incorporated under the laws
of the State of California, United States of America (“BioTime”), and AgeX
Therapeutics, Inc., a corporation incorporated under the laws of the State of
Delaware, United States of America (“AgeX”) (each, a “Party” and, collectively,
the “Parties”).


WITNESSETH:


WHEREAS, BioTime Controls certain intellectual property and know-how relating to
certain BioTime research and development programs that have not yet advanced to
the point of clinical development;


WHEREAS, AgeX desired to obtain assignment, license or sublicense of the
intellectual property and know-how to Research, Develop and Exploit research and
development programs that have not yet advanced to the point of clinical
development; and


NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereby agree as follows:


Article 1.


RECITALS


It is acknowledged and agreed that the recitals to this Agreement and the
Exhibits to this Agreement form an integral part hereof and are expressly
incorporated in this Agreement.
 
Article 2.


CERTAIN DEFINITIONS


In this Agreement:
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
1

--------------------------------------------------------------------------------

“Affiliate” means with respect to BioTime, AgeX or a Third Party, as the case
may be, any Person or other entity that directly or indirectly controls, is
controlled by or is under common control with such other Person. For the purpose
of this definition and the definition of “Controlling Third Party,” “control”
means (a) the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise, or (b) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of such Person.


“AgeX Confidential Information” has the meaning set forth in Section 7.1(b).


“AgeX Field” shall mean products or services for the prevention, treatment,
amelioration, diagnosis or monitoring of all human and non-human animal diseases
and conditions except those of the BioTime Exclusive Field, BioTime PureStem
Field or BioTime Non-Exclusive Field, and except those of the BioTime Option
Field for the term of the option.  Notwithstanding, AgeX is permitted to pursue
Research and Development that could result in products that have ancillary
benefits in the BioTime Exclusive Field.  For the avoidance of doubt, ancillary
benefits does not included AgeX Products being Developed or Commercialized in
the BioTime Exclusive Field.


“AgeX Licensed Know-How” means all Know-How Controlled by AgeX related to the
BioTime Exclusive Field, the BioTime Non-Exclusive Field or the BioTime Option
Field insofar as relevant to rights and options granted herein, whether or not
patented or patentable, but only to the extent not claimed in or covered by any
published or otherwise publicly available Patents or Joint Patents, which may be
licensed to BioTime for use in the BioTime Exclusive Field, BioTime
Non-Exclusive Field or the BioTime Option Field .


“AgeX Licensed Patents” means patents licensed to BioTime by AgeX that relate to
or are necessary or useful for the Research, Development or Exploitation of a
BioTime Product in the BioTime Exclusive Field and the BioTime Non-Exclusive
Field, or relate to or are necessary and useful for the Research, Development or
Exploitation of a BioTime Product in the BioTime Option Field during the term of
the option.  The AgeX Licensed Patents include, for example, BioTime Assigned
Patents, BioTime Licensed Patents, BioTime Sub-Licensed Patents, iTR Patents,
and AgeX rights in Joint Patents.


“AgeX Non-Exclusive Field” means products, medical devices, and services for the
prevention, treatment, amelioration, diagnosis or monitoring of disorders,
degeneration, congenital conditions, or injuries of tendon.


“AgeX Product” means a product or service Researched or Developed for
Exploitation within the AgeX Field and the AgeX Non-Exclusive Field, the
Development, Manufacture, Exploitation or use of which, in any respect and at
any time during the term of this Agreement, is covered by or uses or employs one
or more rights within (or cannot be performed without infringing one or more of
the rights within) the BioTime Sublicensed Patents, BioTime Licensed Patents,
BioTime PureStem Patents, BioTime Licensed Know-How, or BioTime Sublicensed
Know-How.


“AgeX Technology Rights” means AgeX Licensed Patents, AgeX Licensed Know-How,
AgeX Licensed Regulatory Rights, and Clinical Data Controlled by AgeX or its
Affiliates that relates to the BioTime Exclusive Field, or relate to the BioTime
Option Field during the term of the option.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
2

--------------------------------------------------------------------------------

“AgeX Territory” means the entire world.


“Asset Contribution Agreement” means that certain Asset Contribution and
Separation Agreement, of even date, between AgeX and BioTime.


“BioTime Confidential Information” has the meaning set forth in Section 7.1(a).


“BioTime Exclusive Field” means products, medical devices, and services for the
prevention, treatment, amelioration, diagnosis or monitoring of (a) orthopedic
indications, meaning disorders, degeneration, congenital conditions, or injuries
of bone, cartilage, intervertebral disc, ligament, synovium, synovium capsule or
meniscus, (b) ophthalmological indications, meaning ocular diseases,
degeneration, disorders, congenital conditions, or injuries; and (c) medical
aesthetics meaning improving, treating, remedying, rectifying, or repairing
cosmetic appearance, including tissue augmentation, but excluding scarless would
repair or lipotransfer of UCP1 positive brown adipocytes indicated for the
treatment of vascular and metabolic disorders.


“BioTime Non-Exclusive Field” means products, medical devices, and services for
the prevention, treatment, amelioration, diagnosis or monitoring of disorders,
degeneration, congenital conditions, or injuries of tendon.


“BioTime Licensed Know-How” means all Know-How Controlled by BioTime related to
the BioTime Assigned Patents in the AgeX Field, insofar as relevant to rights
and options granted herein, whether or not patented or patentable, but only to
the extent not claimed in or covered by any published or otherwise publicly
available Patents or Joint Patents, which are licensed to AgeX under this
Agreement.  BioTime Licensed Know-How shall not include BioTime’s interest in
any Know-How Controlled by an Affiliate.


“BioTime Licensed Patents” means the Patents listed in Exhibit A , which are
being licensed to AgeX.


“BioTime Option Field” means Research, Development and Exploitation of
treatments based on iTR in the BioTime Field.


“BioTime Product” means a product or service that is being Researched, Developed
or Exploited by BioTime, or any of its a licensees, sublicensees, subsidiaries
or affiliates other than AgeX or a subsidiary or affiliate thereof, the
Research, Development, or Exploitation thereof during the term of the Agreement
is covered by or uses or employs one or more rights within (or cannot be
performed without infringing one or more of the rights within) the PureStem
Patents and Know-How.


“BioTime PureStem Field” means Research, Development or Exploitation of PureStem
Patents or PureStem in the BioTime Exclusive Field, the BioTime Non-Exclusive
Field or the BioTime Option field for the term of the option.  For the avoidance
of doubt, the Pure Stem Field excludes brown adipose tissue (“BAT”) and vascular
indications.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
3

--------------------------------------------------------------------------------

“BioTime Sublicensed Know-How” or “Sublicensed BioTime Know-How” means know-how
being licensed to AgeX through a sublicense.


“BioTime Sublicensed Patents” or “Sublicensed BioTime Patents” means the Patents
listed in Exhibit B , which are being sublicensed to AgeX.


“BioTime Sublicensed Regulatory Rights” or “Sublicensed BioTime Regulatory
Rights” means regulatory rights being licensed to AgeX through a sublicense.


“BioTime Technology Rights” means BioTime Licensed Patents, BioTime Know-How,
BioTime Licensed Regulatory Rights, BioTime, Sublicensed Regulatory Rights and
clinical data Controlled by BioTime or its Affiliates that relates to the AgeX
Field.


“Business Day” means any day other than a Saturday or a Sunday on which banking
institutions in New York, New York are open for the conduct of routine banking
business.


“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31.


“Claimant” has the meaning set forth in Article 9.


“Clinical Data” means, in respect of a pharmaceutical product, all Know-How with
respect to the product made, collected or otherwise generated under or in
connection with the Clinical Trials for the product, including (a) any data,
reports and results with respect to Clinical Trials; (b) protocols, statistical
analysis plans, investigator brochures, and other background documents/roadmaps
for performance of the Clinical Trials (as each of them may be amended from time
to time); (c) information such as qualifications of the investigators; (d)
assessments of the Clinical Trials (e.g., monitoring reports of the sponsor,
audit protocols and audit results, regulatory inspection observations and
follow-up (these are tools used to judge whether a study was performed as
intended)); and (e) regulatory and IRB/ethics committee submissions or
communications related to a Clinical Trial (e.g., IND submissions, IRB reports).


“Clinical Trial” means (a)any investigation in human subjects intended to
discover or verify the clinical, pharmacological or other pharmacodynamic
effects of one or more investigational medicinal product(s), including devices,
or to identify any adverse reactions to one or more investigational medicinal
product(s) or to study absorption, distribution, metabolism and excretion of one
or more investigational medicinal product(s) with the object of ascertaining its
(their) safety or efficacy and (b) post-approval studies of an approved
pharmaceutical product, including investigations to monitor or elucidate
characteristics of the drug (e.g. post-approval observational studies to look
for safety signals).


“Commercialization” in respect of a particular AgeX Product or BioTime Product,
any and all activities (whether before or after receipt of Marketing Approval in
respect of the product, medical device or service) directed to the marketing,
detailing and Promotion of the product or medical device after marketing
approval for such AgeX Product or BioTime Product has been obtained, and
includes marketing, promoting, detailing, distributing, offering to commercially
sell and commercially selling the product, medical device or service, importing,
exporting or transporting the product or medical device for commercial sale, and
regulatory affairs with respect to the foregoing.  When used as a verb,
“Commercializing” means engaging in Commercialization and “Commercialize” and
“Commercialized” shall have corresponding meanings.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
4

--------------------------------------------------------------------------------

“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by any Party with respect to any objective, reasonable, diligent, good
faith efforts to accomplish such objective as such Party would use in its
ordinary course of business to accomplish a similar objective under similar
circumstances. With respect to any objective relating to the research,
development, or exploitation as used herein, “Commercially Reasonable Efforts”
means that level, caliber and quality of efforts and resources reasonably and
normally used in the Research, Development and Exploitation by biopharmaceutical
companies for a product which is of similar market potential and at a similar
stage in its Development or product life, taking into account, without
limitation, issues of safety, efficacy, product profile, competitiveness in the
marketplace, including efforts used by similarly positioned competitors for
competing products, regulatory structure involved, optimal timing for market
entry, proprietary position, and other relevant scientific, technical, business,
marketing, return on investment, financial resources, and other commercial
factors. Without limiting the generality of the foregoing, “Commercially
Reasonable Efforts” as it applies to the financial matters herein means
adherence to the budgeting and staffing targets and timelines (to the extent
adherence to such activities and timelines are controllable by the Party
responsible for performing such activities).


“Confidential Information” means all information provided by or on behalf of one
Party to the other Party, whether before or after the Effective Date, including,
information relating to AgeX Products or BioTime Products, any Research,
Development or Exploitation of AgeX Products or BioTime Products, and the
information, Regulatory Documentation, findings, data, and files developed or
maintained by a Party or its Affiliates in connection with obtaining or
maintaining Regulatory Approvals for AgeX Products or BioTime Products, original
documents, patent applications, data analysis, drawings, models, samples,
compounds, devices, specifications, flow sheets, descriptions, submissions to
regulatory authorities, and other tangible material and copies thereof, whether
or not such information is identified as confidential or proprietary. Without
limiting the generality of the foregoing, all draft patent applications or other
documents intended to be filed in a patent office and forwarded by the
disclosing Party to the receiving Party shall be Confidential Information,
whether or not such documents are so indicated.


“Control” means, with respect to any Intellectual Property Right, Regulatory
Documentation, Clinical Data, trademark or trade name, possession of the right,
whether directly or indirectly, and whether by ownership, license or otherwise
(other than by operation of any license and other grants hereunder, or under the
Trademark License Agreement), to assign or grant a license, sublicense or other
right to or under such Intellectual Property Right, Regulatory Documentation,
Clinical Data, trademark or trade name as provided for herein or any other
agreement or other instrument contemplated hereby without violating the terms of
any agreement or other arrangement with any Third Party.


“Controlling Third Party” means, in respect of a particular Person, a Third
Party that becomes an Affiliate of such Person pursuant to a transaction or
series of related transactions as a result of which such Third Party is able to
elect a majority of the members of the board of directors or body performing a
similar function of such Person (or its successor company) or any of its
controlling Affiliates.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
5

--------------------------------------------------------------------------------

“Development” all activities related to stability testing, process development,
formulation, manufacturing scale-up, qualification and validation, quality
assurance/quality control, clinical studies, including manufacturing in support
thereof, statistical analysis and report writing, the preparation pre-submission
and submission of INDs, PMAs, 510(k)s, Drug Approval Applications and other
regulatory applications, filings or submissions, regulatory affairs with respect
to the foregoing, and all other activities necessary or reasonably useful or
otherwise requested or required by the FDA or a comparable foreign regulatory
authority as a condition or in support of obtaining or maintaining a regulatory
marketing approval, or an approval for a clinical trial, anywhere in the world.
When used as a verb, “Develop” means to engage in Development.


“Dollars” or “$” means United States Dollars.


“Exploit” means, to Manufacture, Commercialize, make, have made, use, offer to
sell, sell or import; and “Exploitation” means Developing, Manufacturing,
Commercializing, making, having made, using, offering to sell, selling or
importing.


“FDA” means the United States Food and Drug Administration, or any successor
agency.


“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.


“IND” means an investigational new drug application, clinical study application,
clinical trial exemption, or similar application or submission for approval to
conduct human clinical investigations filed with or submitted to a Regulatory
Authority in conformity with the requirements of such Regulatory Authority.


“Indemnitor” has the meaning set forth in Article 9.


“Intellectual Property Rights” means any and all rights in any invention,
whether or not patentable, discovery or Know-How, including Patents, copyrights,
trade secrets or any other proprietary information protectable by statutory
provision or common law doctrine, but specifically excluding trademarks and
trade names.


“IRB” means an “institutional review board” as defined in 21 C.F.R. Part 56.


“iTR Patents” means valid claims of the iTR patents listed on Exhibit C.


“Joint Clinical Data” means all Clinical Data developed jointly by or on behalf
of AgeX or its Affiliates or Sublicensees, and BioTime or its Affiliates or
Sublicensees.


“Joint Know-How” means all Know-How created or developed jointly by or on behalf
of AgeX or its Affiliates or Sublicensees and BioTime or its Affiliates or
Sublicensees, but only to the extent not claimed in or covered by any published
or otherwise publicly available Joint Patent.  Joint Know-How shall not include
any AgeX Know-How or BioTime Know-How.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
6

--------------------------------------------------------------------------------

“Joint Patents” means (a) the Patents set forth on Exhibit D, which will be
updated from time-to-time by the Parties, (b) any other Patent that claims or
covers any invention, development or discovery and which Patent names at least
one inventor from both (i) AgeX or its Affiliates, Sublicensees or any Person
acting on AgeX’s behalf, and (ii) BioTime or its Affiliates, Sublicensees or any
Person acting on BioTime’s behalf, or (c) any other Patents that claims or
covers any invention, development or discovery and which Patent names at least
one inventor jointly employed by BioTime and AgeX, and any continuations,
continuations-in-part, provisionals, converted provisionals and continued
prosecution applications, divisionals, reexaminations, reissues, revalidations,
substitutes, extensions, and renewals of any of the foregoing Patents or
applications, including any Patents or patent applications claiming priority to
such Patents or patent applications.  For the avoidance of doubt, Joint Patents
are subject to the licensed and options granted in this Agreement.


“Joint Technology Rights” means the Joint Patents, the Joint Know-How, and the
Joint Clinical Data.


“Know-How” means any and all data, information, technology, specifications,
processes, methods, designs, raw materials, results, assistance, trade secrets,
special ability, formulations, compositions, discoveries, and developments and
Manufacturing techniques (in the case of all of the foregoing whether or not
confidential, proprietary and whether in written, electronic or any other form
now known or hereafter developed during the term of this Agreement).


“Manufacture” and “Manufacturing” means, in respect of a particular
pharmaceutical, bio-pharmaceutical, diagnostic, or prognostic product, and
without limitation, all activities related to the production, manufacture,
processing, formulation, filling, finishing, packaging, labeling, shipping,
handling, holding, storage and warehousing of such product or any intermediate
thereof, including process development, process qualification and validation,
scale-up, pre-clinical, clinical and commercial manufacture and analytic
development, product characterization, stability testing, quality assurance and
quality control.


“Marketing Approval” means, with respect to a particular pharmaceutical product
and a particular country or other jurisdiction, any and all approvals,
registrations, certificates, licenses or authorizations of any Regulatory
Authority necessary to Commercialize such product in such country or
jurisdiction, including, where applicable, (a) pricing or reimbursement approval
in such country or jurisdiction, (b) pre- and post-approval manufacturing and
marketing authorizations (including any prerequisite marketing approval), (c)
drug naming approvals and Product Labeling approval, and (d) technical, medical
and scientific licenses.


“NDA” means a New Drug Application as defined in the FFDCA (and the regulations
promulgated thereunder) filed with the FDA, including supplemental NDAs, and
equivalent applications or submissions in other jurisdictions.


“Net Sales” has the meaning ascribed in any related sublicense attached hereto
or entered into as contemplated hereunder.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
7

--------------------------------------------------------------------------------

“Patents” means (a) all national, regional and international patents and patent
applications, including provisional patent applications; (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications; (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, petty patents and design
patents and certificates of invention; (d) any and all extensions (including
patent term extensions) or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, refilings, renewals,
reexaminations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications ((a),
(b), and (c)); and (e) any similar rights, including so-called pipeline
protection or any importation, revalidation, confirmation or introduction patent
or registration patent or patent of additions to any of such foregoing patent
applications and patents, including any equivalents of the foregoing in any part
of the world.


“Person” means any individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.


“Product Labeling” means, with respect to a particular pharmaceutical product, a
particular indication, and a particular country or other jurisdiction, (a) the
Regulatory Authority-approved full prescribing information for such product for
such indication for such country or jurisdiction, including any required patient
information, and (b) all labels and other written, printed or graphic matter
upon a container, wrapper or otherwise, including any package insert, utilized
with or for the marketing, sale or other Commercialization of such product for
such indication in such country or jurisdiction.


“Promotion” means those activities normally undertaken by a pharmaceutical
company’s sales force (including electronic detailing, advertising and meeting
with physicians, whether undertaken by the company’s sales force or not) to
implement marketing plans and strategies aimed at encouraging the appropriate
use of a product.  When used as a verb, “Promote” means to engage in such
activities.


“Promotional Materials” means, with respect to a particular pharmaceutical
product, all sales representative training materials with respect to such
product and all written, printed, graphic, electronic, audio or video matter,
including journal advertisements, sales visual aids, direct mail, medical
information/education monographs, direct-to-consumer advertising, web postings,
broadcast advertisements, and sales reminder aids (e.g., scratch pads, pens and
other such items) intended for use or used by a Party or its Affiliates in
connection with any Promotion of such product, except Product Labeling for such
product.


“PureStem” means technology relating to the clonal, oligoclonal, pooled clonal,
or pooled oligoclonal embryonic progenitor cells derived from pluripotent or
totipotent cells cultured in vitro.


“PureStem Patents” means patents relating to the clonal, oligoclonal, pooled
clonal, or pooled oligoclonal embryonic progenitor cells derived from
pluripotent or totipotent cells cultured in vitro, listed on Exhibit E.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
8

--------------------------------------------------------------------------------

“Regulatory Approval” means, in respect of a particular country, the technical,
medical and scientific licenses, registrations, authorizations and approvals of
any Regulatory Authority necessary for the Development, clinical testing,
Manufacture, distribution, marketing, promotion, offering for sale, use, import,
export, sale or other Commercialization of a drug product in such country,
including Marketing Approvals, INDs, NDAs, biologic license applications,
supplements and amendments, pre- and post-approvals, pricing or reimbursement
approvals, drug naming approvals, and Product Labeling approvals.


“Regulatory Authority” means any applicable supra-national, federal, national,
regional, state, provincial or local regulatory agencies, departments, bureaus,
commissions, councils or other government entity, including the FDA, EMA and the
HPFB, regulating or otherwise exercising authority with respect to the
Development, Commercialization, Manufacturing and Promotion (including the
determination of pricing/reimbursement) of pharmaceutical products in any
country or other jurisdiction.


“Regulatory Documentation” means, with respect to a particular pharmaceutical
product, all Regulatory Approvals and applications therefor, all correspondence
submitted to or received from the Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority), and all supporting documents and all Clinical Trials, in each case,
relating to such product, and all data contained in any of the foregoing,
including Promotional Materials, Clinical Data, periodic safety update reports,
adverse event files and complaint files, Manufacturing records (including any
chemistry, Manufacturing or control data) and, if applicable, any updates or
supplements to any of the foregoing.


“Regulatory Exclusivity” means, with respect to any country, an additional
market protection, other than Patent protection, granted by a Regulatory
Authority in such country which confers an exclusive Commercialization period
during which a Licensee or its Affiliates or Sublicensees have the exclusive
right to market, price, and sell a Product in such country through a regulatory
exclusivity right, such as new chemical entity exclusivity, new use or
indication exclusivity, new formulation exclusivity, orphan drug exclusivity,
pediatric exclusivity, or any applicable data exclusivity.


“Related Agreements” mean the Asset Contribution And Separation Agreement, the
BioTime AgeX HyStem Patents License, the BioTime AgeX UURF Sublicnese Agreement,
the ESI AgeX License Agreement, all on even date hereof.


“Research” means performance of scientific experiments to answer questions not
answerable or easily answerable through the published scientific literature,
pre-clinical and other non-clinical testing, test method development, and
toxicology, formulation, and process development work. 


“Third Party” means any Person or entity other than AgeX, BioTime, or their
respective Affiliates.


“Valid Claim” means, in respect of any country:


(a)           any claim of an issued and unexpired Patent in such country that
(i) has not been held permanently revoked, unenforceable or invalid by a
decision of a court or governmental agency of competent jurisdiction, which
decision is unappealable or unappealed within the time allowed for appeal and
(ii) has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable or disclaimer;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
9

--------------------------------------------------------------------------------

(b)           a claim of a pending patent application in such country that was
filed and is being prosecuted in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or re-filing of the
application; provided that such prosecution has not been ongoing for more than
ten (10) years;


(c)           a patentable invention embodied in the specification of a pending
patent application that was filed and is being prosecuted in good faith and has
not been abandoned or finally disallowed without the possibility of appeal or
re-filing of the application; provided that such prosecution has not been
ongoing for more than ten (10) years.


Article 3.


ASSIGNMENT OF RIGHTS AND LICENSE GRANTS


3.1           BioTime Assignment of Rights to AgeX.  To the maximum extent
permitted by Applicable Law, BioTime shall, and does hereby and shall, effective
as of the Effective Date, sell, convey, transfer and assign to AgeX any and all
of BioTime’s right, title and interest in the Joint Patent Rights that are
exclusively related to and claim only:  iTR, brown adipose tissue (“BAT”)
indications or vascular indications.  An assignment suitable for filing with
patent office’s worldwide is attached as Exhibit F.


3.2           BioTime Grants of Licenses, Sublicenses and Options to AgeX:


(a)           Licenses and Option Grants. Without in any way limiting or
qualifying the provisions of Section 3.1,  BioTime hereby grants to AgeX,
subject to the rights already granted to Third Parties as of the Effective Date
of this Agreement:


(i)          all rights sublicensed under the BioTime Sublicensed Patents,
subject to the terms and conditions of the sublicense agreements, which are
Related Agreements hereto;


(ii)         an exclusive worldwide license under the BioTime Licensed Patents
and the BioTime PureStem Patents to Research, Develop and Exploit AgeX Products
in the AgeX Field, and a non-exclusive, worldwide license under the BioTime
Licensed Patents to Research, Develop and Exploit AgeX Products in the AgeX
Nonexclusive Field.


(iii)        a non-exclusive worldwide, license (or sublicense) and right of
reference, under the BioTime Licensed Know-How, to Research, Develop and Exploit
AgeX Products in the AgeX Field and the AgeX Non-Exclusive Field; and
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
10

--------------------------------------------------------------------------------

(iv)        an option to license or sublicense BioTime Licensed Patents for
Research, Development or Commercialization of well-defined programs, on a
program-by-program basis in the BioTime Exclusive Field, excluding orthopedic
indications, that do not (or would not reasonably be expected to) directly
compete with any BioTime Product that is actively and in a commercially
reasonable manner being Researched, Developed or Exploited by BioTime, a
licensee, sublicensee, subsidiary or affiliate thereof.


(b)           If AgeX exercises an option under 3.2(a)(iv) hereunder, AgeX shall
provide written notice to BioTime (such notice to BioTime, the “AgeX Option
Initiating Notice”).  Then the Parties shall negotiate in good faith to reach
agreement on a term sheet containing commercially reasonable terms with respect
to such a license or sublicense for up to [*] Calendar Days commencing on the
date of the AgeX Option Initiating Notice to BioTime.  If the parties agree to a
term sheet for such rights within such [*] Calendar Day period, then the Parties
shall negotiate in good faith towards a definitive agreement containing
commercially reasonable terms for such a transaction, consistent with the agreed
upon term sheet, for a period of up to an additional [*] Calendar Days following
the date on which the Parties agreed on such term sheet.  If the Parties do not
(i) agree on a term sheet within the applicable [*] Calendar Day period
following such Interest Notice or (ii) enter into a definitive agreement within
the [*] Calendar Day period following the Parties’ agreement on a term sheet
therefor, then AgeX’s option right that were the subject of such negotiations
shall expire and be of no further force or effect.


(c)           Sublicense Consideration. With respect to the BioTime Sublicensed
Patents, AgeX shall pay to BioTime consideration as outlined in the Related
Agreements.


(d)           Sublicense Rights; Further Rights of Reference.  The rights and
licenses granted by BioTime to AgeX under Sections 3.2(a) (i)-(iii) shall
include the right to grant sublicenses (or further rights of reference) through
multiple tiers of Sublicensees, subject to the following:


(i)          The terms of any such sublicense or further rights of reference
shall be in accordance with the terms and conditions of this Agreement. With
regard to all Sublicenses granted by AgeX pursuant to the rights granted to it
by BioTime under this Agreement, (i) AgeX may not grant to any Sublicensee any
right to maintain BioTime Licensed Patents, defend claims brought by Third
Parties that the Exploitation of BioTime Technology Rights infringes the Third
Party’s Intellectual Property Rights, or commence any legal action against any
Third Party for infringement of BioTime Licensed Patents and (ii) AgeX shall
notify BioTime in writing prior to its entry into a sublicense, identifying the
Sublicensee, and the territory and the scope of the rights granted to the
sublicensee, not later than [*] Business Days prior to such sublicense is
expected to be executed;


(ii)         Notwithstanding the grant of any such sublicense or further rights
of reference hereunder, AgeX shall remain solely responsible to BioTime for the
performance of its obligations under the terms hereof and for any breach of such
obligations, whether such breach shall be caused by AgeX or any Sublicensee.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
11

--------------------------------------------------------------------------------

3.3           AgeX Grants to BioTime.


(a)           Exclusive Option for BioTime Exclusive Field.  AgeX hereby grants
to BioTime an exclusive option to license or sublicense iTR Patents in the
BioTime Exclusive Field.  BioTime shall exercise its option by delivering
written notice to AgeX not later than the ten (10) year anniversary of the
Effective Date.  If BioTime does not exercise the option within such time
period, then AgeX shall be free to Research, Develop, or Exploit the AgeX IP in
the BioTime Option Field or to license to a Third Party AgeX IP for Research,
Development, or Exploitation in the BioTime Option Field;


(b)           Non-Exclusive Option for BioTime Non-Exclusive Field.  AgeX hereby
grants to BioTime a non-exclusive option to license or sublicense iTR Patents in
the BioTime Non-Exclusive Field.  BioTime shall exercise its option by
delivering written notice to AgeX not later than the ten (10) year anniversary
of the Effective Date.  If BioTime does not exercise the option within such time
period, then AgeX shall be free to Research, Develop, or Exploit the AgeX IP in
the BioTime Option Field or to license to a Third Party AgeX IP for Research,
Development, or Exploitation in the BioTime Option Field; and


(c)           AgeX Assignment of Rights to BioTime.  To the maximum extent
permitted by Applicable Law, AgeX shall, sell, convey, transfer and assign to
BioTime any and all of AgeX’s right, title and interest in the Joint Patent
Rights that are exclusively related to and claim only BioTime Exclusive Field
indications.  An assignment suitable for filing with patent office’s worldwide
is attached as Exhibit G.


(d)           If BioTime exercises an option under 3.3(a) or 3.3(b) hereunder,
BioTime shall provide written notice to AgeX (such notice to AgeX, the “BioTime
Option Initiating Notice”).  Then the Parties shall negotiate in good faith to
reach agreement on a term sheet containing commercially reasonable terms with
respect to such a license or sublicense for up to [*] Calendar Days commencing
on the date of the BioTime Option Initiating Notice to AgeX.  If the parties
agree to a term sheet for such rights within such [*] Calendar Day period, then
the Parties shall negotiate in good faith towards a definitive agreement
containing commercially reasonable terms for such a transaction, consistent with
the agreed upon term sheet, for a period of up to an additional [*] Calendar
Days following the date on which the Parties agreed on such term sheet.  If the
Parties do not (i) agree on a term sheet within the applicable [*] Calendar Day
period following such Interest Notice, or (ii) enter into a definitive agreement
within the [*] Calendar Day period following the Parties’ agreement on a term
sheet therefor, then BioTime’s option rights that were the subject of such
negotiations shall expire and be of no further force or effect.


(e)           Sublicense Rights; Further Rights of Reference.  The rights and
options granted by AgeX to BioTime under this Section 3.3 shall include the
right to grant sublicenses (or further rights of reference) through multiple
tiers of Sublicensees, subject to the following:
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
12

--------------------------------------------------------------------------------

(i)          The terms of any such sublicense shall be in accordance with the
terms and conditions of this Agreement. With regard to all sublicenses granted
by BioTime pursuant to the rights granted to it by AgeX under this Agreement,
BioTime shall notify AgeX  not later than ten (10) Business Days after such
sublicense is executed, identifying the sublicensee and the territory and scope
of the rights granted to the Sublicensee; and


(ii)         Notwithstanding the grant of any such sublicense hereunder, BioTime
shall remain solely responsible to AgeX for the performance of its obligations
under the terms hereof and for any breach of such obligations, whether such
breach shall be caused by BioTime or any Sublicensee.


(f)            For the avoidance of doubt, AgeX is free to enter into any
material negotiations or agreements with any Third Party with respect to any
sale, transfer, disposition or assignment with respect to any AgeX Product that
is outside the BioTime Exclusive Field or BioTime Non-Exclusive Field, or
outside the BioTime Option Field for the term of the option and BioTime will no
longer have an option to such field.


3.4           Fees, Royalties, and Royalty Reports.  Terms and conditions, if
any, regarding sublicense fees, royalty payments and royalty reports will be
contained in the sublicenses granted hereunder.  Except as expressly stated in
this Agreement, neither Party shall be entitled in any circumstances to withhold
any money due to the other Party under the terms of this Agreement in respect of
any possible (justified or unjustified) claims against the other Party related
to this Agreement or any of the Related Agreements.


3.5           Taxes.  All payments under this Agreement shall be made without
any deduction or withholding of or on account of any tax, duties, levies, or
other charges by the paying Party unless such deduction or withholding is
required by applicable law to be assessed against the non-paying Party.  If the
paying Party is so required to make any deduction or withholding from payments
due to the non-paying Party, the paying Party shall (a) promptly notify the
non-paying Party of such requirement, (b) pay to the relevant authorities on the
non-paying Party’s behalf the full amount required to be deducted or withheld
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against the
non-paying Party, and (c) promptly forward to the non-paying Party an official
receipt (or certified copy) or other documentation reasonably acceptable to the
non-paying Party evidencing such payment to such authorities.


3.6           Records.  Each Party shall, and shall cause its Affiliates and
Sublicensees to, maintain during the term of this Agreement normal accounting
books (in accordance with normal accounting practices containing accurate
details of all sales by a Party and its Affiliates and Sublicensees and of the
calculation of Net Sales and the royalty payments due hereunder.  BioTime or
AgeX, respectively, shall have the right, during the term of the Agreement and
for one (1) year following the expiration or termination of the Agreement, upon
reasonable notice during normal working hours to cause qualified professional
accountants of its choice to inspect the books and records and any other
documentation and records maintained by Licensee or its Affiliates or
Sublicensees relevant to the calculation of any royalty payable under this
Agreement.  The accountants shall provide a copy of their report to each Party. 
The cost of the above accountants’ inspections shall be borne by the Party
requesting the inspection save only where any such inspection reveals a
discrepancy in excess of five percent (5%) of royalties due and payable, in
which event the costs shall be borne by the Licensee, provided that:
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
13

--------------------------------------------------------------------------------

(a)           such inspection shall not take place more than once in each
Calendar Year; and


(b)           such inspection shall only be in respect of records and accounts
for the period of three (3) years preceding the date of such inspection and the
Licensee shall not be required to retain records for any period exceeding three
(3) years.


If any such inspection reveals that there has been an underpayment or
overpayment of royalties, the Licensee shall promptly pay to the Licensor the
full amount of the underpayment or the Licensor shall promptly pay to the
Licensee the full amount of the overpayment, as applicable; provided, however,
that if the Licensee or Licensor has a reasonable good faith objection to the
calculation of the underpayment or overpayment, the Parties shall discuss the
dispute in good faith and seek to reach resolution on whether there was an
underpayment or overpayment of royalties, and if so, the amount of such
underpayment or overpayment. If the Parties are unable to resolve such dispute,
then it shall be resolved through the dispute resolution procedures set forth in
Article 18.


Article 4.


GOVERNING PRINCIPLES AND UNDERSTANDINGS


4.1           Cooperation.  The intention of the Parties is that AgeX shall have
the  rights granted in Section _ of this Agreement, and that BioTime shall have
the rights granted in Section _ of the Agreement. BioTime shall not take any
action to adversely affect AgeX’s rights. AgeX shall not take any action to
adversely affect BioTime’s rights.


4.2           Subject to the terms and conditions of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity.


4.3           Licenses and Export Control.


(a)           This Agreement is made subject to any restrictions concerning the
export of products or technical information from the United States or other
countries that may be imposed on the Parties from time to time.  Each Party
agrees that it shall not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with applicable law.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
14

--------------------------------------------------------------------------------

(b)           Each Party shall procure and maintain all export and other
governmental licenses and permits required for the grant to the other Party of
the rights and licenses granted in Article 3, and shall comply with all other
laws and regulations and government directives relating to the grant of rights
under the terms of this Agreement to ensure that the other Party shall be
entitled to exercise the rights granted to it free of any restriction, other
than the restrictions expressly set forth in this Agreement.


Article 5.


 [RESERVED]


Article 6.


PATENT MATTERS AND INTELLECTUAL PROPERTY RIGHTS


6.1           No Assignment of Ownership Rights.


(a)           The licenses and sublicenses granted pursuant to this Agreement
shall not constitute an assignment of the BioTime Licensed Patents, BioTime
Sublicensed Patents, BioTime’s interest in the Joint Patents, the BioTime
Licensed Know-How, or BioTime Sublicensed Know-How  to AgeX, nor a grant of any
ownership right or title therein or any other right other than the rights
specifically granted to the BioTime Licensed Patents, BioTime Sublicensed
Patents, BioTime Licensed Know-How, or BioTime Sublicensed Know-How in
accordance with the terms of this Agreement.  Nothing contained in this
Agreement shall be construed as conferring upon AgeX by implication, estoppel or
otherwise any license, express or implied, or other rights under any trademark,
service mark, copyright, Patent or unpatented technology belonging or licensed
to BioTime, except the rights expressly granted to AgeX hereunder.


(b)           The licenses granted pursuant to this Agreement shall not
constitute an assignment of the AgeX Licensed Patents, AgeX Licensed Know-How,
or AgeX’s interest in the Joint Patentsto BioTime, nor a grant of any ownership
right or title therein or any other right other than the rights specifically
granted to the AgeX Licensed Patents or AgeX Licensed Know-How in accordance
with the terms of this Agreement.  Nothing contained in this Agreement shall be
construed as conferring upon BioTime by implication, estoppel or otherwise any
license, express or implied, or other rights under any trademark, service mark,
copyright, Patent or unpatented technology belonging to AgeX, except the rights
expressly granted to BioTime hereunder.


6.2           Preparation, Filing, Maintenance and Prosecution of Patents.


(a)           BioTime Licensed Patents. BioTime shall have the right, but not
the obligation, to prepare, file, prosecute and maintain the BioTime Licensed
Patents,  provided that,  BioTime shall (i) provide to AgeX copies of all
communications sent or to be sent to or received from any patent office
pertaining to such BioTime Licensed Patents, including draft patent
applications, filing receipts, office actions, responses or amendments, and
notices of allowance; (ii) keep AgeX reasonably informed on a continuous basis
in respect of its actions under this Section 6.2(a); and (iii) solicit and
reasonably consider any AgeX proposals in respect of BioTime’s actions under
this Section 6.2(a).  Fees and expenses for prosecution of the BioTime Licensed
Patents primarily related to the BioTime Exclusive Field will be paid fully by
BioTime. Fees and expenses for prosecution of the BioTime Licensed Patents
primarily related to the AgeX Field will be paid fully by AgeX.  To the extent a
Licensed Patent is related to both the BioTime and AgeX fields, the Parties
agree to pay the reasonably allocated expenses associated with the prosecution
and maintenance of the Licensed Patent.  Whenever possible, AgeX shall be
afforded at least [*] Business Days prior to the earlier of the expiration of
any shortened statutory period for response or the anticipated filing date to
review and comment upon the text of any such communication.  AgeX has the right
to request BioTime to file and prosecute reasonable claims in the BioTime
Licensed Patents.  BioTime agrees to promptly file, within [*] days, the
requested claims in a continuation application.  AgeX agrees to pay all
reasonable fees and expenses associated therewith.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
15

--------------------------------------------------------------------------------

(b)           BioTime Sublicensed Patents.  To the extent permissible under a
particular license, BioTime shall (i) provide to AgeX copies of all
communications sent or to be sent to or received from any patent office
pertaining to such BioTime Sublicensed Patents, including draft patent
applications, filing receipts, office actions, responses or amendments, and
notices of allowance; (ii) keep AgeX reasonably informed on a continuous basis
in respect of its actions under this Section 6.2(b); and (iii) solicit and
reasonably consider any AgeX proposals in respect of BioTime’s actions under
this Section 6.2(b).  Fees and expenses for prosecution of the BioTime Licensed
Patents primarily related to the BioTime Exclusive Field will be paid fully by
BioTime. Fees and expenses for prosecution of the BioTime Licensed Patents
primarily related to the AgeX Field will be paid fully by AgeX.  To the extent a
Licensed Patent is related to both the BioTime and AgeX fields, the Parties
agree to pay the reasonably allocated expenses associated with the prosecution
and maintenance of the Licensed Patent.    Whenever possible, AgeX shall be
afforded at least [*]  Business Days prior to the earlier of the expiration of
any shortened statutory period for response or the anticipated filing date to
review and comment upon the text of any such communication.  AgeX has the right
to request BioTime to file and prosecute reasonable claims in the BioTime
Licensed Patents.  BioTime agrees to promptly file, within [*] days, the
requested claims in a continuation application.  AgeX agrees to pay all
reasonable fees and expenses associated therewith.


(c)           Joint Patents. The Parties shall discuss in good faith, and
thereupon implement, a mutually agreeable patent strategy with respect to all
Joint Patents and Joint Know-How that may be patentable.  With respect to all
Joint Patents and Joint Know-How for which the Parties agree patent prosecution
should be sought, the Parties shall cooperate in the preparation, filing and
prosecution of patent applications (including provoking, instituting or
defending inter partes review, interference, opposition, revocation,
reexamination, derivation, and similar proceedings related to the Joint
Patents), and shall discuss and agree on the content and form of relevant patent
applications and any other relevant matters before such applications are made. 
Each Party shall consider in good faith any comments from the other Party
regarding steps to be taken to strengthen any Joint Patent.  BioTime shall serve
as the lead Party to prosecute and maintain all applications covering Joint
Patents in the BioTime Exclusive Field or BioTime Non-Exclusive Field and in the
BioTime Option Field during the term of the option and for any Joint Patent
covering a BioTime Product (including provoking, instituting or defending inter
partes review, interference, opposition, revocation, reexamination and similar
proceedings related to the Joint Patents), the Parties to share equally in the
expense.  In the event that the Parties’ respective patent counsel, after good
faith discussions, cannot agree with respect to any decision to be made
regarding the prosecution and maintenance of the Joint Patents, BioTime shall
make the decision.  Notwithstanding the foregoing, the Parties shall not
prosecute a Joint Patent in a manner that would be inconsistent with the
prosecution of a corresponding Joint Patent.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
16

--------------------------------------------------------------------------------

(d)           AgeX Licensed Patents.  AgeX shall have the right, but not the
obligation, to prepare, file, prosecute and maintain the AgeX Licensed Patents,
provided that, AgeX shall (i) provide to BioTime copies of all communications
sent or to be sent to or received from any patent office pertaining to such AgeX
Licensed Patents, including draft patent applications, filing receipts, office
actions, responses or amendments, and notices of allowance; (ii) keep BioTime
reasonably informed on a continuous basis in respect of its actions under this
Section 6.2(d); and (iii) solicit and reasonably consider any BioTime proposals
in respect of AgeX’s actions under this Section 6.2(d).   Fees and expenses for
prosecution of the BioTime Licensed Patents primarily related to the BioTime
Exclusive Field will be paid fully by BioTime. Fees and expenses for prosecution
of the BioTime Licensed Patents primarily related to the AgeX Field will be paid
fully by BioTime.  All other expenses will be shared equally by the Parties. 
Whenever possible, BioTime shall be afforded at least [*] Business Days prior to
the earlier of the expiration of any shortened statutory period for response or
the anticipated filing date to review and comment upon the text of any such
communication.  BioTime has the right to request AgeX to file and prosecute
reasonable claims.  AgeX agrees to promptly file, within [*] days, the requested
claims in a continuation application.  BioTime agrees to pay all reasonable fees
and expenses associated therewith.


(e)           AgeX will be billed the reasonable, documented costs and fees and
other charges incurred by BioTime, as provided in Sections 6.2(a), 6.2(b) and
6.2(c), with respect to the preparation, prosecution, maintenance, and defense
of the Patents.  Payment by AgeX is due within [*] days of receipt of invoice
from the selected patent attorney or from BioTime.


6.3           Patent Applications. AgeX shall promptly disclose to BioTime in
writing the filing of all Patent applications by AgeX or its Affiliates
regarding any invention, development or discovery that constitutes AgeX
Technology Rights reasonably useful or necessary for the Exploitation of BioTime
Products or Joint Technology Rights; and BioTime shall promptly disclose to AgeX
in writing the filing of all Patent applications by BioTime or its Affiliates
regarding of any invention, development or discovery that constitutes BioTime
Technology Rights or are reasonably useful or necessary for the Exploitation of
AgeX Products in the AgeX Field or Joint Technology Rights.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
17

--------------------------------------------------------------------------------

6.4           Either Party shall, prior to the abandonment of any Patent, or
patent application with no pending application claiming priority thereto,
promptly, within 30 days if possible, advise the other Party of such proposed
abandonment in writing.  The other Party has the right, but not the obligation
to assume the prosecution and maintenance of any such Patent at its sole
expense.


6.5           Ownership of Intellectual Property.


(a)           Ownership of Intellectual Property Created Exclusively by a Single
Party.  As between the Parties,


(i)          BioTime own all right, title and interest in and to all Patents,
Know-How and other Intellectual Property Rights created or conceived solely by
or on behalf of BioTime or its Affiliates other than AgeX and AgeX’s
subsidiaries, and their respective employees, agents or independent contractors,
or its Sublicensees (other than other than AgeX and AgeX’s subsidiaries), and;


(ii)         AgeX shall own all right, title and interest in and to all Patents,
Know-How and other Intellectual Property Rights created or conceived solely by
or on behalf of AgeX or its Subsidiaries, and their respective employees, agents
or independent contractors, or its Sublicensees (other than BioTime).


(iii)        Within ninety (90) days after the Effective Date, BioTime shall
deliver to AgeX copies of all of the BioTime Licensed Know-How relevant to
AgeX’s rights under this agreement. Within ninety (90) days after the execution
of a license agreement pertaining to the BioTime Option Field or any PureStem
cell line, AgeX will deliver to BioTime copies of all of the AgeX Licensed
Know-How that has been reduced to practice which has not previously been
provided to BioTime for the limited purpose of enabling BioTime to exercise the
licenses to such AgeX Licensed Know-How granted under such license agreement.
For the avoidance of doubt, any invention conceived and/or reduced to practice
prior to the Effective Date of this Agreement shall be owned by BioTime. 
Thereafter, each Party shall promptly disclose to the other Party in writing all
Patents and Know-How created or conceived solely by or on behalf of it, its
Affiliates and their respective employees, agents or independent contractors,
and its Sublicensees (other than the other Party and its Affiliates) in
connection with the performance of their responsibilities or the exercise of
their rights under this Agreement and that are necessary or reasonably useful to
exploit the rights granted herein.


(b)           Ownership of Intellectual Property Created Jointly by the
Parties.  As between the Parties, the Parties shall each own an equal, undivided
interest in Joint Patents, Joint Know-How, and any other Intellectual Property
Rights discovered, created or authored jointly by employees or agents of AgeX or
its Affiliates or Sublicensees, on the one hand, and employees or agents of
BioTime or its Affiliates or Sublicensees, on the other hand.  Such ownership by
a Party of joint ownership of Joint Technology Rights shall not modify, limit or
otherwise affect any rights of exclusivity in respect of Joint Technology Rights
that may have been granted by such Party to the other Party hereunder.  Except
pursuant to such licenses and other rights as are granted by each Party to the
other Party under this Agreement, neither Party shall license or otherwise
Exploit any Joint Technology Rights anywhere in the world without the prior
written consent of the other Party.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
18

--------------------------------------------------------------------------------

(c)           United States Law. For purposes of this Agreement, the
determination of the inventorship of any invention, development or discovery and
any Patent claiming such invention, development or discovery and the authorship
or creation of any copyright material shall be made in accordance with
applicable law in the United States.


6.6           Dispute Resolution. If there is a difference of view between the
Parties regarding the inventorship, ownership or validity of any Intellectual
Property Rights, the Parties shall endeavor to resolve the matter without
litigation or other legal proceedings. Such efforts shall include a presentation
by each Party to the chief executive officers of the Parties (or their
designees) in an effort to reach resolution of the matter, unless such
presentation would materially prejudice the presenting Party.  If a Party
concludes that the dispute cannot be resolved by the chief executive officers
(or their designees) of the Parties, that Party shall provide a written demand
for arbitration to the other Party and such dispute shall thereafter be resolved
by arbitration pursuant to the procedures set forth in Article 13.


6.7           Infringement Claims by Third Parties.


(a)           Defense of Third Party Claims.  If a Third Party asserts that a
Patent or other Intellectual Property Right owned or controlled by the Third
Party is infringed by the Exploitation of a product of either Party as
contemplated by this Agreement, then the Party first obtaining knowledge of such
a claim shall immediately provide the other Party notice of such claim along
with the related facts in reasonable detail.  Each Party shall be responsible
for defending itself in any litigation in which it is a named defendant.  If
only one Party is a named defendant in any litigation commenced by a Third Party
and the other Party is not a named defendant, the right to raise counterclaims
against the plaintiff with regard to Patents owned by the other Party shall be
reasonably discussed between the parties, provided, however, that if the
Parties, acting in good faith, cannot reach agreement with respect to a whether
to assert a counterclaim with regard to rights arising under any such patent,
then the Party owing the patent shall have the right to determine whether or not
to assert such counterclaim.  If both BioTime and AgeX are named as joint
defendants, BioTime and AgeX shall cooperate with each other to develop a
defense strategy for the Product, including the decision to assert possible
counterclaims, provided, however, that if the Parties, acting in good faith,
cannot reach agreement with respect to a whether to assert a counterclaim with
regard to rights arising under any such patent, then the Party owing the patent
shall have the right to determine whether or not to assert such counterclaim. 
The Parties shall confer with each other to decide which Party shall control the
defense of litigation in which AgeX and BioTime are both named as defendants. In
respect of any defense of an action pursuant to this Section 6.6(a), the
defending Party shall solicit and reasonably consider the other Party’s
proposals in respect of litigation strategy.  In any such action, the
non-controlling Party shall have the right, at its own expense, to be
represented in such action by counsel of its own choice.  Except as otherwise
contemplated above in this Section, any recovery will first reimburse each party
its reasonable fees and expenses in defending or enforcing a claim or
counterclaim.  The remainder of the recovery will then be divided reasonably
according to an allocation determined by the Parties after a good faith
discussion.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
19

--------------------------------------------------------------------------------

(b)           Settlement of Third Party Claims.  The Party that controls the
defense of a given claim or counterclaim shall also have the right to control
settlement of such claim, subject to the restrictions set forth in Section 6.8.


(c)           Assistance.  Each Party shall provide to the other Party all
reasonable assistance requested by the other Party in connection with any
action, claim or suit under this Section 6.6, at the requesting Party’s expense,
including allowing such other Party access to the assisting Party’s files and
documents and to the assisting Party’s personnel who may have possession of
relevant information.  In particular, the assisting Party shall promptly make
available to the other Party all information in its possession or control that
it is aware shall assist the other Party in responding to any such action, claim
or suit.


6.8           Enforcement of Patents.


(a)           Enforcement of BioTime Sublicensed Patents.  The terms and
conditions related to the enforcement of BioTime Sublicensed Patents are
contained in each separate sublicense.


(b)           Enforcement of BioTime Licensed Patents. Except as provided in
this Section 6.7(b), BioTime shall have the sole right (but not the obligation),
on behalf and in the name of AgeX and/or on behalf of itself and in its name, to
bring and control any action or proceeding, or enter into any settlement or
voluntary disposition, with respect to any alleged, threatened or actual
infringement of any BioTime Licensed Patent by a Third Party.  If BioTime does
not bring or does not continue pursuing an action or proceeding against, enter
into a settlement with respect to, or otherwise cause the cessation of such an
infringement of any BioTime Licensed Patent by or after one hundred twenty (120)
days following the notice of alleged infringement, then AgeX shall have the
right to bring and control an infringement action under the applicable BioTime
Licensed Patent, or enter into a settlement agreement, with respect to such
infringement at its own expense and by counsel of its own choice, except that
AgeX shall only settle or enter into any form of voluntary disposition of any
infringement claim subject to this Section 6.8(b) with BioTime’s prior written
consent, such consent not to be unreasonably withheld, provided that any such
settlement or voluntary disposition which (i) admits fault or wrongdoing, or
incurs liability, on the part of BioTime, (ii) materially limits the scope,
validity, or enforceability of any of the BioTime Licensed Patents, or (iii)
grants a license or sublicense to use any BioTime Licensed Patents, shall
require BioTime’s prior written consent, which BioTime may withhold in its sole
discretion acting in good faith.  Notwithstanding anything to the contrary, if
BioTime is entering into a settlement with a Third Party regarding infringement
that materially relates to the AgeX Field, BioTime shall not settle without the
prior written consent of AgeX, which consent shall not be unreasonably withheld.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
20

--------------------------------------------------------------------------------

(c)           Enforcement of AgeX Licensed Patents.  Except as provided in this
Section 6.7(c), AgeX shall have the sole right (but not the obligation), on
behalf and in the name of BioTime and/or on behalf of itself and in its name, to
bring and control any action or proceeding, or enter into any settlement or
voluntary disposition, with respect to any alleged, threatened or actual
infringement of any AgeX Licensed Patent by a Third Party.  If AgeX does not
bring or does not continue pursuing an action or proceeding against, enter into
a settlement with respect to, or otherwise cause the cessation of such an
infringement of any AgeX Licensed Patent by or after one hundred twenty (120)
days following the notice of alleged infringement, then BioTime shall have the
right to bring and control an infringement action under the applicable AgeX
Licensed Patent, or enter into a settlement agreement, with respect to such
infringement at its own expense and by counsel of its own choice, except that
BioTime shall only settle or enter into any form of voluntary disposition of any
infringement claim subject to this Section 6.7(c) with AgeX’s prior written
consent, such consent not to be unreasonably withheld, provided that any such
settlement or voluntary disposition which (i) admits fault or wrongdoing, or
incurs liability, on the part of AgeX, (ii) materially limits the scope,
validity, or enforceability of any of the AgeX Licensed Patents, or (iii) grants
a license or sublicense to use any AgeX Licensed Patents shall require AgeX’s
prior written consent, which AgeX may withhold in its sole discretion acting in
good faith.  Notwithstanding anything to the contrary, if AgeX is entering into
a settlement with a Third Party regarding infringement that materially relates
to the BioTime Exclusive Field, AgeX shall not settle without the prior written
consent of BioTime, which consent shall not be unreasonably withheld.


(d)           Patent Challenges.  For the avoidance of doubt, the provisions of
this Section 7.7 shall apply in respect of challenges by a Third Party of the
validity or enforceability (whether pursuant to an inter partes review, the
Hatch-Waxman Act or any other relevant regulatory or statutory framework that
may govern) of Patents addressed in this Section 7.7 as though such challenge of
the validity or enforceability of such Patents constituted an infringement or
alleged infringement of such Patents.


6.9           Restrictions on Settlement with Third Parties. The Party that
controls the defense or prosecution of a given claim under Sections 6.6 or 6.7
shall also have the right to control settlement of such claim; provided,
however, that (a) no settlement shall be entered into by such controlling Party
without the prior written consent of the non-controlling Party if such
settlement would adversely affect or diminish the rights and benefits of the
non-controlling Party under this Agreement, impose any new obligations or
adversely affect any obligations of the non-controlling Party under this
Agreement, or adversely affect the validity or enforceability of the Patents or
other Intellectual Property Rights of such non-controlling Party and (b) the
controlling Party shall not be entitled to settle any such Third Party claim by
granting a license or covenant not to sue under or with respect to the
non-controlling Party’s Intellectual Property Rights without the prior written
consent of the non-controlling Party.


6.10         Disclaimers.  Nothing in this Agreement shall be construed as an
obligation for either Party to bring or prosecute actions or suits against Third
Parties for infringement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
21

--------------------------------------------------------------------------------


Article 7.


CONFIDENTIALITY


7.1           Confidentiality, Use and Non-Disclosure Obligations.


(a)           Confidentiality, Use and Non-Disclosure Obligations of AgeX. 
During the term of this Agreement and for a period of ten (10) years after
termination or expiration hereof, AgeX shall keep secret and confidential, and
shall use all reasonable efforts to ensure that the same is kept confidential by
its Affiliates and Sublicensees, all BioTime Technology Rights and other
Confidential Information disclosed to it by BioTime and all Joint Technology
Rights (“BioTime Confidential Information”) and shall not use the same for any
purpose other than the exercise of the licenses and other rights granted to it
by BioTime under this Agreement or the performance of its obligations under this
Agreement or disclose the same to any Third Party other than (a) as may be
required in connection with the performance of its obligations under this
Agreement or any of the Related Agreements or (b) as otherwise set forth in
Section 7.3.  Without limiting the foregoing, AgeX agrees that it shall take the
same level of measures to protect the confidentiality of BioTime Confidential
Information which it takes with respect to AgeX’s own confidential and
proprietary information, but not less than reasonable care.


(b)           Confidentiality, Use and Non-Disclosure Obligations of BioTime.
During the term of this Agreement and for a period of ten (10) years after
termination or expiration hereof, BioTime shall keep secret and confidential,
and shall use all reasonable efforts to ensure that the same is kept
confidential by its Affiliates and Sublicensees all AgeX Technology Rights and
other Confidential Information disclosed to BioTime by AgeX and all Joint
Technology Rights (“AgeX Confidential Information”) and shall not use the same
for any purpose other than the exercise of the licenses and other rights granted
to it by AgeX under this Agreement or the performance of its obligations under
this Agreement or disclose the same to any Third Party other than (a) as may be
required in connection with the performance of its obligations under this
Agreement or any of the Related Agreement (b) as otherwise set forth in Section
7.3.  Without limiting the foregoing, BioTime agrees that it shall take the same
level of measures to protect the confidentiality of AgeX Confidential
Information which it takes with respect to BioTime’s own confidential and
proprietary information, but not less than reasonable care.


7.2           Exceptions to Confidentiality and Non-Disclosure Obligations. 
Notwithstanding the obligations contained in Section 7.1(a) and Section 7.1(b),
Confidential Information shall not include any information that:


(a)           shall be in the public domain prior to disclosure to the receiving
Party, or shall enter the public domain after the Effective Date otherwise than
by reason of the fault, negligence or wrongful act of the receiving Party;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
22

--------------------------------------------------------------------------------

(b)           the receiving Party can show was in its possession free of any
obligation of confidentiality prior to the date of receipt or was independently
developed by employees of the receiving Party without reference to the
information disclosed by the disclosing Party, except that BioTime may not use
this provision as a defense if the Confidential Information is AgeX Confidential
Information contributed to AgeX in the Asset Contribution Agreement; or


(c)            is subsequently received by the receiving Party from a Third
Party who is not bound by any obligation of confidentiality with respect to said
information;


Specific aspects or details of BioTime Confidential Information or AgeX
Confidential Information shall not be deemed to be within the public domain or
in the possession of the receiving Party merely because the Confidential
Information is embraced by more general information in the public domain or in
the possession of the receiving Party.  Further, any combination of Confidential
Information shall not be considered in the public domain or in the possession of
the receiving Party merely because individual elements of such Confidential
Information are in the public domain or in the possession of the receiving Party
unless the combination and its principles are in the public domain or in the
possession of the receiving Party.


7.3           Permitted Disclosures.  Each Party may disclose Confidential
Information to the extent that such disclosure is:


(a)           Made pursuant to a valid and effective subpoena or order issued by
a court of competent jurisdiction or other legal process or other
supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law, provided that it shall (a) immediately notify the
other Party that it is subject to such legally required disclosure, (b) consult
with the other Party on the advisability of taking legally available steps to
resist or narrow such compelled disclosure, (c) reasonably assist the other
Party, at its request, in its efforts to obtain an appropriate protective order
or other reliable assurance that confidential treatment shall be accorded to its
Confidential Information, to the extent such assistance is commercially
reasonable, and (d) limit disclosure to the information that its legal counsel
advises must be disclosed to comply with the legal requirement.


(b)           Made by the receiving Party to Regulatory Authorities as required
in connection with any filing in relation to a Regulatory Approval or the
prosecution or maintenance of any Patent; provided, however, that (a) such Party
shall clearly mark its submission to the Regulatory Authorities with a notation
making it clear that the filing contains confidential commercial information and
trade secrets that are not for disclosure and (b)  reasonable measures shall be
taken, to the extent available, to assure confidential treatment of such
information and that where a receiving Party intends to disclose Confidential
Information of the disclosing Party in relation to the prosecution or
maintenance of any Patent, notice shall be provided to the disclosing Party
prior to disclosure by the receiving Party.


(c)           Made by the receiving Party for purposes of enforcing claims that
it may have against the other Party or its Affiliates, whether under this
Agreement or otherwise; provided, however, that reasonable measures shall be
taken, to the extent available, to assure confidential treatment of such
information.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
23

--------------------------------------------------------------------------------

(d)           Made by the receiving Party or its Affiliates or Sublicensees to
its or their respective attorneys, auditors, advisors, consultants, licensees,
Sublicensees, and service providers that provide services relevant to the
Party’s Research, Development or Exploitation of a product as contemplated in
this Agreement (including contract manufacturers, or otherwise in connection
with the performance by the receiving Party of its obligations or exercise of
its rights as contemplated by this Agreement; provided, however, that such
Persons shall be subject to obligations of confidentiality and non-use with
respect to such Confidential Information substantially similar to the
obligations of confidentiality and non-use of the receiving Party pursuant to
this Article 7; provided further that each Party shall remain responsible for
any failure by its Affiliates or Sublicensees or its or their respective
attorneys, auditors, advisors, consultants, licensees, Sublicensees or service
providers to treat such Confidential Information as required under this Article
7 (as if such Affiliates, attorneys, auditors, advisors, consultants, licensees,
Sublicensees or service providers were Parties directly bound to the
requirements of this Article 7).


(e)           Made by the receiving Party to existing or potential acquirers or
merger candidates; investment bankers; or existing or potential investors,
venture capital firms or other financial institutions or investors for purposes
of obtaining financing, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use of the receiving Party pursuant to this Article 7.


7.4           Return of Confidential Information.  Upon the termination of this
Agreement, each Party shall return or destroy or make inaccessible all tangible
copies of any Confidential Information provided to it by the other Party,
provided, that their respective legal counsel may retain one (1) copy of such
Confidential Information for use solely for the purpose of determining their
respective rights and obligations under this Agreement.


7.5           Injunctive Relief.  Each Party acknowledges and agrees that the
other Party’s Confidential Information constitutes unique and valuable trade
secrets and that the unauthorized disclosure or use of the other Party’s
Confidential Information would result in irreparable harm to the other Party for
which monetary damages would be inadequate. Accordingly, the Parties agree that
in the event of any breach or threatened breach of this Article 7, the
non-breaching Party shall be entitled to obtain injunctive or other equitable
relief from any court of competent jurisdiction in addition to all other
remedies available to it, and the breaching Party shall not claim as a defense
thereto that the non-breaching Party has an adequate remedy at law. In any such
action for injunctive or equitable relief, the non-breaching Party shall not be
required to post a bond or other security. The Parties hereby irrevocably
consent to the jurisdiction of the courts of the State of California and the
United States District Court for the Northern District of California, in either
case sitting in the City of San Francisco, over any legal action brought under
this Section 7.5.


7.6           Disclosure of Agreement; Press Releases.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
24

--------------------------------------------------------------------------------

(a)           BioTime and AgeX may disclose the terms of this Agreement in, and
may file this Agreement as an exhibit to, any report or registration statement
filed with the Securities and Exchange Commission under the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, and with
any foreign or state administrative agency or body under any foreign or state
securities law.  In connection with any such filing, the Parties shall confer
concerning whether an application for confidential treatment of any portion of
this Agreement should be submitted but neither Party shall be obligated to seek
confidential treatment of any portion of this Agreement the disclosure of which
it determines to be material information requiring disclosure or as to which its
legal counsel recommends disclosure.  If a request for confidential treatment is
granted, neither Party shall publicly disclose the confidential information
covered by such grant without the consent of the other Party.  In connection
with the execution of this Agreement, BioTime may issue a press release or other
public communication that includes information about this Agreement..


(b)           Press releases or other similar public communication by either
Party relating to this Agreement shall be approved in advance by the other
Party, which approval shall not be unreasonably withheld or delayed, except for
those communications required by applicable law (provided that the other Party
is given a reasonable opportunity to review and comment on any such press
release or public communication in advance thereof), disclosures of information
for which consent has previously been obtained, information that has been
previously disclosed publicly in accordance with this Agreement, or as otherwise
set forth in this Agreement.


7.7           Restrictions on Publication.  Each Party recognizes that the
publication of papers regarding results of and other information regarding
activities under this Agreement, including oral presentations and abstracts, may
be beneficial to both Parties, provided such publications are subject to
reasonable controls to protect each Party’s Confidential Information.  Without
limiting the disclosures permitted by Section 7.3, it is the intent of the
Parties to maintain the confidentiality of any Confidential Information of the
non-publishing Party included in any patent application until such patent
application has been filed.  Accordingly, AgeX shall have the right to review
BioTime’s papers proposed for publication that materially relate to the AgeX
Field and the AgeX Non-Exclusive Field, and BioTime shall have the right to
review AgeX’s papers proposed for publication that materially relate to the
BioTime Exclusive Field and the BioTime Nonexclusive Field, including any oral
presentation or abstract, that contains Clinical Data, or pertains to results of
Clinical Trials or other studies, which includes Confidential Information of the
other Party.  Before any such paper is submitted for publication or an oral
presentation is made, the publishing or presenting Party shall deliver a
complete copy of the paper or materials for oral presentation to the other
Party.  The other Party shall review any such paper and give its comments to the
publishing Party within thirty (30) days of the delivery of such paper to the
other Party.  With respect to oral presentation materials and abstracts, the
other Party shall make reasonable efforts to expedite review of such materials
and abstracts, and shall return such items as soon as practicable to the
publishing or presenting Party with appropriate comments, if any, but in no
event later than fifteen (15) days from the date of delivery to the other
Party.  If the other Party does not respond by the end of such period, its
consent to publication of such papers or presentation of such materials shall be
deemed to have been given. Notwithstanding anything to the contrary set forth
herein, neither Party may publish any data or information of the other Party
that is the other Party’s Confidential Information without the prior written
consent of the other Party, such consent not to be unreasonably withheld or
delayed.  A Party’s consent to publication or presentation may be conditioned on
the publishing or presenting Party (a) complying with the other Party’s request
to delete references to such other Party’s Confidential Information in any such
paper and (b) withholding publication of any such paper or any presentation of
same for an additional sixty (60) days in order to permit the other Party to
obtain patent protection if the other Party deems it necessary.  Any publication
shall include recognition of the contributions of the other Party according to
standard practice for assigning scientific credit, either through authorship or
acknowledgement, as may be appropriate.  Each Party shall use Commercially
Reasonable Efforts to cause investigators and institutions participating in
Clinical Trials with which it contracts to agree to terms substantially similar
to those set forth in this Section 7.7, which efforts shall satisfy such Party’s
obligations under this Section 7.7 with respect to such investigators and
institutions.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
25

--------------------------------------------------------------------------------

Article 8.


REPRESENTATIONS AND WARRANTIES; COVENANTS


8.1           General Representations.  Each Party hereby represents and
warrants to the other as of the Effective Date as follows:


(a)           Duly Organized. It is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation, is
qualified to do business and is in good standing in each jurisdiction in which
the conduct of its business or the ownership of its properties requires such
qualification, and has all requisite power and authority, corporate or
otherwise, to conduct its business as now being conducted, to own, lease and
operate its properties, to execute, deliver and perform this Agreement, and to
grant the rights and licenses granted in this Agreement.


(b)           Due Execution. The execution, delivery and performance by it of
this Agreement have been duly authorized by all necessary corporate action and
do not and will not (a) require any consent or approval of its stockholders, (b)
violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to it or any provision of its charter or by-laws, or (c) result in
a breach of or constitute a default under any agreement, mortgage, lease,
license, permit, patent or other instrument or obligation to which it is
presently a party or by which it or its assets may be bound or affected.


(c)           No Third Party Approval.  Except as contemplated herein, no
authorization, consent, approval, license, exemption of, or filing or
registration with, any court or governmental authority or regulatory body is
required for the due execution, delivery or performance by it of this Agreement.


(d)          Binding Agreement.  This Agreement is a legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms
and conditions, except to the extent that enforcement may be limited by
bankruptcy laws or other laws affecting the rights of creditors generally, and
rules of law governing equitable remedies. Such Party is not under any
obligation to any Person, contractual or otherwise, that is conflicting or
inconsistent in any respect with the terms of this Agreement or that would
impede the diligent and complete fulfillment of its obligations hereunder.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
26

--------------------------------------------------------------------------------

8.2           AgeX’s Representations.  AgeX represents and warrants to BioTime
as of the Effective Date that:


(a)           AgeX has the right to grant to BioTime the rights and options set
forth in this Agreement.
 
8.3           BioTime’s Representations.  BioTime represents and warrants to
AgeX that:


(a)           As of the Effective Date, BioTime is the sole owner of the entire
right, title and interest in and to the BioTime Licensed Patents, free and clear
of any liens, claims, encumbrances, restrictions and other legal or equitable
claims of any kind or nature other than sublicenses to AgeX Affiliates or Third
Parties.


(b)           BioTime has the right to grant to AgeX the rights, licenses and
sublicenses set forth in this Agreement subject to the applicable notice
provisions in the case of Related Agreements.


(c)           As of the date of this Agreement: (a) the BioTime Licensed Patents
exist and are pending, and (b) to BioTime’s knowledge, there are no pending or
threatened claims, judgments or settlements asserted against BioTime relating to
the BioTime Licensed Patents.


8.4           Covenants.


(a)           AgeX shall comply with all applicable laws, rules and regulations
relevant to the Exploitation of the AgeX Products.


(b)           BioTime shall comply with all applicable laws, rules and
regulations relevant to the Exploitation of the BioTime Products.


8.5           Disclaimers of Representations and Warranties. EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES
OF ANY KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING
ANY IMPLIED WARRANTY OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, OR WARRANTY OF NON-INFRINGEMENT.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
27

--------------------------------------------------------------------------------

Article 9.


INDEMNIFICATION


Indemnification by BioTime. BioTime shall indemnify, defend and hold harmless
AgeX, its subsidiaries and their respective officers, directors, employees and
agents, from and against any and all costs, claims, damages and expenses
(including reasonable attorneys’ fees and other expenses of legal proceedings)
(collectively, “Claims”), in connection with any and all suits, actions,
investigations, claims or demands of Third Parties arising from or occurring as
a result of death or injury of any person caused or resulting from the use of
any BioTime Product.  Notwithstanding the foregoing, BioTime shall not be
required to indemnify AgeX, its Affiliates, and their respective officers,
directors, employees and agents for any Claims to the extent such Claims are
attributable to any of the matters as to which AgeX has an obligation to
indemnify BioTime or for which AgeX’s negligence or willful misconduct
contributed to the Claim.


9.1           Indemnification by AgeX. AgeX shall indemnify, defend and hold
harmless BioTime, its Affiliates (other than AgeX and AgeX’s subsidiaries), and
their respective officers, directors, employees and agents (each a “BioTime
Indemnified Party”), from and against any and all Claims arising from or
occurring as a result of the death or injury of any person caused or resulting
(or allegedly caused or resulting) from the use of any AgeX Product.:


(a)           any default by AgeX of its obligations under this Agreement;


(b)           any breach by AgeX of any of its representations and warranties
set forth in this Agreement; and


(c)           any negligent act or omission of AgeX in connection with the
performance of its obligations under this Agreement;


Notwithstanding the foregoing, AgeX shall not be required to indemnify BioTime,
its Affiliates, and their respective officers, directors, employees and agents
for any Claim to the extent such Claim are attributable to any of the matters as
to which BioTime has an obligation to indemnify AgeX or for which the
negligence, willful misconduct, or violation of any law by any Person other than
AgeX an AgeX Indemnified Party contributed to the death or injury that is the
subject of the Claim.


9.2           Insurance. Each Party undertakes to effect and maintain
appropriate and adequate insurance coverage to cover any and all matters for
which it has agreed to provide indemnification to the other Party pursuant to
this Agreement and shall, if and when required by the other Party, provide to
the other Party evidence of such insurance coverage.


9.3           Indemnification Procedures.


(a)           Notice of Claim.  In the event of any claim, action or proceeding
for which a Person is entitled to indemnity hereunder, the Person seeking
indemnity (“Claimant”) shall promptly notify the relevant Party (“Indemnitor”)
of such matter in writing, but in no event shall the Indemnitor be liable for
any Claim that result from any delay in providing such notice.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
28

--------------------------------------------------------------------------------

(b)           Control of Defense.          As its option, Indemnitor may then
assume responsibility for and shall have full control of such matter by giving
notice to Claimant within thirty (30) days after the Indemnitor’s receipt of
notice from Claimant.  The assumption of the defense of a Claim by the
Indemnitor shall not be construed as an acknowledgment that Indemnitor is liable
to indemnify Claimant in respect of the Third Party claim, nor shall it
constitute a waiver by Indemnitor of any defenses it may assert against
Claimant’s claim for indemnification.  Upon assuming the defense of a Third
Party claim, Indemnitor may appoint as lead counsel in the defense of the Claim
any legal counsel selected by Indemnitor.  In the event Indemnitor assumes the
defense of a Third Party claim, Claimant shall immediately deliver to Indemnitor
all original notices and documents (including court papers) received by Claimant
in connection with the Third Party claim.  Should Indemnitor assume the defense
of a Third Party claim, except as provided below, Indemnitor shall not be liable
to Claimant for any legal expenses subsequently incurred by such Claimant in
connection with the analysis, defense or settlement of the Third Party claim. 
In the event that it is ultimately determined that Indemnitor is not obligated
to indemnify, defend or hold harmless Claimant from and against the Third Party
claim, Claimant shall reimburse Indemnitor for any and all costs and expenses
(including attorneys’ fees and costs of suit) and any Third Party claims
incurred by Indemnitor in its defense of the Third Party claim.  Without
limiting the foregoing, any Claimant shall be entitled to participate in, but
not control, the defense of such Claim and to employ counsel of its choice for
such purpose; provided, however, that such employment shall be at Claimant’s own
expense unless (a) the employment thereof has been specifically authorized by
Indemnitor in writing, (b) Indemnitor has failed to assume the defense and
employ counsel in accordance with this Section 14.4.2 (in which case Claimant
shall control the defense) or (c) the interests of Claimant and Indemnitor with
respect to such Claim are sufficiently adverse to prohibit the representation by
the same counsel of both Parties under applicable law, ethical rules or
equitable principles.


(c)           Settlement.  With respect to any Claim relating solely to the
payment of money damages in connection with a Claim and that shall not result in
Claimant’s becoming subject to injunctive or other relief or otherwise adversely
affecting the business of Claimant in any manner, and as to which Indemnitor
shall have acknowledged in writing the obligation to indemnify Claimant
hereunder, Indemnitor shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Claim, on such
terms as Indemnitor, in its sole discretion, shall deem appropriate.  With
respect to all other Claim, where Indemnitor has assumed the defense of the
Claim in accordance with Section 9.4(b), Indemnitor shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Claim, provided it obtains the prior written consent of Claimant
(which consent shall not be unreasonably withheld or delayed).  Indemnitor shall
not be liable for any settlement or other disposition of a Claim by Claimant
that is reached without the written consent of Indemnitor.  Regardless of
whether Indemnitor chooses to defend or prosecute any Third Party claim, no
Claimant shall admit any liability with respect to or settle, compromise or
discharge, any Claim without the prior written consent of Indemnitor, such
consent not to be unreasonably withheld or delayed.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
29

--------------------------------------------------------------------------------

(d)           Cooperation.  Regardless of whether Indemnitor chooses to defend
or prosecute any Third Party claim, Claimant shall cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith.  Such cooperation shall include access during normal business hours
afforded to Indemnitor to, and reasonable retention by Claimant of, records and
information that are reasonably relevant to such Third Party claim, and making
employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
Indemnitor shall reimburse Claimant for all its reasonable out-of-pocket
expenses in connection therewith.


(e)           Expenses.  Except as provided above, the costs and expenses,
including fees and disbursements of counsel, incurred by Claimant in connection
with any claim shall be reimbursed on a calendar quarter basis by Indemnitor,
without prejudice to Indemnitor’s right to contest Claimant’s right to
indemnification and subject to refund in the event Indemnitor is ultimately held
not to be obligated to indemnify Claimant.


9.4           Limitations on Liability. UNDER NO CIRCUMSTANCES SHALL A PARTY
HERETO BE LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR
SPECIAL DAMAGES IN RESPECT OF PERFORMANCE OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT ALL AMOUNTS THAT AN INDEMNIFIED PERSON IS REQUIRED TO PAY TO ANY THIRD
PARTY AS THE RESULT OF A MATTER FOR WHICH SUCH INDEMNIFIED PERSON IS ENTITLED TO
BE INDEMNIFIED UNDER THIS ARTICLE SHALL BE CONSIDERED TO BE DIRECT DAMAGES WHICH
ARE INDEMNIFIABLE HEREUNDER.


Article 10.


FORCE MAJEURE


Neither Party shall be liable to the other Party for any failure or delay in
performing any obligation under this Agreement (other than any payment or
confidentiality obligations) when such failure or delay is caused by events
beyond its reasonable control, including fire, flood, other natural disasters,
acts of God, war, acts of terrorism, cyber-attack,  labor disturbances,
interruption of transit, accident, explosion and civil commotion; provided that
the Party so affected shall give prompt notice thereof to the other Party and
shall use reasonable efforts to mitigate the adverse consequences thereof.  No
such failure or delay shall terminate this Agreement, and each Party shall
complete its obligations hereunder as promptly as reasonably practicable
following cessation of the cause or circumstances of such failure or delay.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
30

--------------------------------------------------------------------------------

Article 11.


COMMENCEMENT, DURATION AND TERMINATION


11.1         Term of Agreement. This Agreement shall come into force and effect
on the Effective Date and, unless and until earlier terminated in accordance
with the provisions set out below, shall continue until the longer of (a) the
date of the expiration of last to expire patent rights licensed or sublicensed
under this Agreement on a country-by-country basis and (b) the earlier of (i)
neither Party is obligated to pay royalties in respect of a product developed
that falls under the AgeX Licensed Patents, BioTime Licensed Patents, or Joint
IP hereunder, at which point the Agreement shall expire; or if no products are
developed, the Agreement shall expire on the date of expiration of the last to
expire of patent rights licensed or sublicensed under this Agreement on a
country-by-country basis.


11.2         Early Termination of the Agreement.


(a)           Either Party may terminate this Agreement following the material
breach of any material provision hereof if the breaching Party shall have failed
to remedy such breach within sixty (60) days after receipt of written notice
from the non-breaching Party specifying such breach in reasonable detail and
requesting remedy (or, if such breach cannot be cured within such sixty (60) day
period, if the breaching Party does not commence actions to cure such default
within such period and thereafter diligently continues such actions or if such
breach is not otherwise cured within one hundred eighty (180) days after receipt
of such notice, except in the case of a payment default, as to which the
breaching Party shall have only a thirty (30) day cure period).
 
(b)           Either Party may terminate this Agreement upon written notice to
the other Party should the other Party become the subject of proceedings
involving bankruptcy, receivership, administration, insolvency, moratorium of
payment, reorganization or liquidation, make any assignment for the benefit of
the creditors or any equivalent measures in any relevant jurisdiction or admit
in writing its inability to meet its financial obligations as they fall due in
the ordinary course of business.


11.3         License Survival During Bankruptcy. All rights and licenses granted
under or pursuant to this Agreement by BioTime or AgeX are, and shall otherwise
be deemed to be, for purposes of Paragraph 365(n) of the United States
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Paragraph 101(35A) of the United States Bankruptcy Code.  The Parties agree
that, in the event of the commencement of a bankruptcy proceeding by or against
a Party, including under the United States Bankruptcy Code, the Party hereto
that is not a party to such proceeding (the “Non-subject Party”) shall retain
and may fully exercise all of its rights and elections under the United States
Bankruptcy Code or any similar provision of law of any jurisdiction outside the
United States, subject to performance by the Non-subject Party of its
obligations under this Agreement. The Parties further agree that, in the event
of the commencement of a bankruptcy proceeding by or against a Party, including
under the United States Bankruptcy Code, the Non-subject Party shall be entitled
to a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, if not
already in such Non-subject Party’s possession, and that such materials shall be
promptly delivered to such Non-subject Party upon any such commencement of a
bankruptcy proceeding upon written request therefor by such Non-subject Party.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
31

--------------------------------------------------------------------------------

Article 12.


PERIOD SUBSEQUENT TO THE TERMINATION OF THE AGREEMENT


12.1         Effect of Termination. Upon the termination of this Agreement:


(a)           Subject to Section 12.2:


(b)           Each Party shall return the other Party’s Confidential
Information.


12.2         Effect of Termination on Sublicenses.


(a)           Termination by AgeX.


(i)          Any and all sublicense agreements entered into by AgeX or any of
its Affiliates with a Sublicensee pursuant to Section 3.2(d) shall survive the
termination of this Agreement by AgeX, except to the extent that any such
Sublicensee under any such sublicense agreement is in material breach of this
Agreement or such sublicense agreement, in which case BioTime shall have the
right to terminate any such sublicense agreement in its entirety.


(ii)         Any and all sublicense agreements entered into by BioTime or any of
its Affiliates with a Sublicensee pursuant to Section 3.3(d) shall survive the
termination of this Agreement by AgeX, except to the extent that any such
Sublicensee under any such sublicense agreement is in material breach of this
Agreement or such sublicense agreement, in which case AgeX shall have the right
to terminate any such sublicense agreement in its entirety.  Following any such
termination of this Agreement by AgeX pursuant to Section 12.2(a), BioTime
shall, at the request of AgeX, assign any such sublicense agreement (to the
extent not terminated pursuant to the preceding sentence) to AgeX or its
designated Affiliate and, upon such assignment, AgeX or its Affiliate, as
applicable, shall assume such sublicense agreement, as applicable.


(b)          Termination by BioTime.


(i)          Any and all sublicense agreements entered into by BioTime or any of
its Affiliates with a Sublicensee pursuant to Section 3.3(d) shall survive the
termination of this Agreement by BioTime, except to the extent that any such
Sublicensee under any such sublicense agreement is in material breach of this
Agreement or such sublicense agreement, in which case AgeX shall have the right
to terminate any such sublicense agreement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
32

--------------------------------------------------------------------------------

(ii)          Any and all sublicense agreements entered into by AgeX or any of
its Affiliates with a Sublicensee pursuant to Section 3.2(d) shall survive the
termination of this Agreement by BioTime, except to the extent that any such
Sublicensee under any such sublicense agreement is in material breach of this
Agreement or such sublicense agreement, in which case BioTime shall have the
right to terminate any such sublicense agreement in its entirety.  Following any
such termination of this Agreement by BioTime pursuant to Section 12.2(b), AgeX
shall, at the request of BioTime, assign any such sublicense agreement (to the
extent not terminated pursuant to the preceding sentence) to BioTime or its
designated Affiliate and, upon such assignment, BioTime or its Affiliate, as
applicable, shall assume such sublicense agreement, as applicable.


12.3         Survival. The following provisions shall survive the expiration of
this Agreement or the termination of this Agreement in its entirety: Articles 2,
6, 7, and 9 and Sections 16.5 and 16.12.  Without limiting the foregoing, all
such other provisions which by their terms are intended to survive the
expiration or termination of this Agreement shall so survive in accordance with
their terms.


12.4         Accrued Rights.  Termination or expiration of this Agreement for
any reason shall be without prejudice to any right which shall have accrued to
the benefit of either Party prior to such termination or expiration, including
damages arising from any breach under this Agreement.  Such termination or
expiration shall not relieve either Party from obligations which are expressly
indicated to survive termination or expiration of this Agreement.


Article 13.


DISPUTE RESOLUTION


13.1         Good Faith Discussions.  In the event that any controversy or claim
shall arise between the Parties under, out of, in connection with, or relating
to this Agreement or the breach thereof, the Party initiating such controversy
or making such claim shall provide to the other Party written notice containing
a brief and concise statement of the initiating Party’s claims, together with
relevant facts supporting them. During a period of sixty (60) days, or such
longer period as may be mutually agreed upon in writing by the Parties,
following the date of said notice, the Parties shall make good faith efforts to
settle the dispute.  Such efforts may include, but shall not be limited to, full
presentation of both Parties’ claims and responses, with or without the
assistance of counsel, before the chief executive officers (or their designees)
of the Parties.


13.2         Arbitration.  In the event that the Parties have been unable to
reach accord using the procedures set forth in Section 13.1 and only if such is
the case, either Party may seek final resolution of the matter through binding
arbitration, and only through binding arbitration.  The failure of a Party to
comply with the provisions of Section 13.2 with respect to any controversy or
claim shall constitute an absolute bar to the institution of any proceedings, by
arbitration or otherwise, with respect to such controversy or claim.  Any such
arbitration shall be held in San Francisco, California in the English language
before a panel of three (3) arbitrators in accordance with the then existing
Rules of Arbitration of the American Arbitration Association (the “AAA”) and
judgment upon the award rendered by the arbitrators may be entered or enforced
in any court having jurisdiction thereof.  In any arbitration proceeding
hereunder, each Party shall select one arbitrator and the arbitrators selected
by the Parties shall then select a third arbitrator, who shall have at least
fifteen (15) years’ experience in pharmaceutical patent licensing.  The
arbitrators shall permit the Parties to have discovery to the extent permitted
by the rules of the AAA.  The decision of the arbitrators shall be final and
binding on the Parties and shall be accompanied by a written opinion of the
arbitrators explaining the arbitrators’ rationale for their decision.  The
intent of the Parties is that except for the entering of an arbitration order in
a court of competent jurisdiction, disputes shall be resolved finally in
arbitration as provided above, without appeal, and without recourse to
litigation in the courts.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
33

--------------------------------------------------------------------------------

13.3         Exceptions.  Notwithstanding the foregoing provisions of Sections
13.1 and 13.2, either Party may initiate an action before any court having
competent jurisdiction in order to obtain interim or conservatory relief, such
as an order to preserve the status quo and to avoid incurring irreparable harm
pending the resolution of any dispute that is submitted to arbitration, to
prevent or enjoin a breach or threatened breach of confidentiality or to enforce
provisions of this Agreement relating to ownership rights in intellectual
property without complying with the procedures set forth in Sections  13.1 and
13.2.


Article 14.
 
ASSIGNMENT


14.1         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Parties hereto and their respective successors and permitted
assigns.


14.2         Assignment by BioTime. BioTime shall have the right to assign this
Agreement, in whole or in part, to any Affiliate. BioTime shall also have the
right to assign this Agreement in its entirety in connection with a sale of its
assets relating to the BioTime Exclusive Field, BioTime PureStem Field, BioTime
Non-Exclusive Field or BioTime Option Field or by way of any merger or
consolidation of BioTime or an Affiliate with any Third Party.  BioTime shall
not otherwise assign or purport to assign this Agreement (in whole or in part)
without the prior consent in writing of AgeX, such consent not to be
unreasonably withheld or delayed.


14.3         Assignment by AgeX. AgeX shall have the right to assign this
Agreement, in whole or in part, to any of its Affiliates.  AgeX shall also have
the right to assign this Agreement in its entirety in connection with a sale of
its assets relating to the AgeX Field or any or by way of any merger or
consolidation of AgeX or an Affiliate with any Third Party.  AgeX shall not
otherwise assign or purport to assign this Agreement (in whole or in part)
without the prior consent in writing of BioTime, such consent not to be
unreasonably withheld or delayed.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
34

--------------------------------------------------------------------------------

Article 15.
 
NOTICES


Except as otherwise herein provided, all notices to be served or notified to the
Parties hereunder shall (a) be mailed by internationally recognized courier
service or by registered airmail return receipt requested to their respective
addresses listed below or to any other address subsequently communicated in
writing, (b) delivered by e-mail marked as being of high importance to the
e-mail address(es) set forth below (to be confirmed by written notice sent in
the manner set forth in clause (a), (c) or (d)), (c) personally delivered, or
(d) delivered by United States certified mail, postage prepaid.  Any notice
delivered in accordance with this Article, shall be deemed to have been given
five (5) Business Days after the day on which such mailing is made, or on the
next Business Day after the day on which it is deposited with a next Business
Day courier or delivery service, or on the day sent in the case of any e-mail
which is followed by written notice as aforesaid, provided that an email sent
after 5:00 p.m. Pacific time shall be deemed delivered the next Business Day.


If to AgeX, to:


AgeX Therapeutics, Inc.
1010 Atlantic Avenue, Suite 201
Alameda, California 94501
United States
Attn: Michael D. West, CEO


If to BioTime, to:


BioTime, Inc.
1010 Atlantic Avenue, Suite 102
Alameda, California 94501
Attn:  Aditya Mohanty, Co-CEO
[*]


and to:
 
BioTime, Inc.
1010 Atlantic Avenue, Suite 201
Alameda, California 94501
Attn:  General Counsel
[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
35

--------------------------------------------------------------------------------

Article 16.


MISCELLANEOUS PROVISIONS


16.1         Severability. In the event that any of the provisions contained in
this Agreement is held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if the
invalid, illegal, or unenforceable provisions had never been contained in it.


16.2         Waiver.  No waiver of any default or breach by either Party shall
be deemed to constitute a waiver of any subsequent default or breach with
respect to the same or any other provision hereof.  No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the Party
granting the waiver.


16.3         Entire Agreement and Modification.  This Agreement together with
the related sublicense agreements constitute the final and complete
understanding existing between BioTime and AgeX relating to the subject matter
hereof. The terms of this Agreement cannot be substituted, superseded, waived or
modified in any manner except by written agreement executed for and on behalf of
each of BioTime and AgeX. In the event of any conflict between the terms of this
Agreement and any of the related sublicense agreements, the terms of the related
sublicense agreements shall control.


16.4         Language.  All communications notices and proceedings required to
be given hereunder shall be in the English language.


16.5         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
any conflict of laws principles or rules.


16.6         Headings And Construction.


(a)           Headings are inserted for convenience and shall not by themselves
define, describe, extend, limit or determine the interpretation of this
Agreement.


(b)           References in this Agreement to Sections, Articles and Exhibits
refer to Sections and Articles of, and Exhibits to, this Agreement except as
otherwise specifically noted.


(c)           Except where the context otherwise requires, wherever used, the
singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders.  The term “including” as used herein
shall mean including, without limiting the generality of any description
preceding such term.  The word “or” shall be interpreted in accordance with its
ordinary meaning as the context indicates.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
36

--------------------------------------------------------------------------------

16.7         Counterparts.  This Agreement may be executed in two or more
counterparts each of which shall be deemed an original and which together shall
constitute one and the same instrument.


16.8         Third Party Rights. No provision of this Agreement is intended to
be enforceable by any Person other than the Parties hereto, their permitted
assigns, and Persons entitled to indemnification pursuant to Article 9.


16.9         Relationship of the Parties.  It is expressly agreed that BioTime,
on the one hand, and AgeX, on the other hand, shall be independent contractors
and that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency.  This Agreement does not grant BioTime, on
the one hand, nor AgeX, on the other hand, the authority to bind the other Party
to any agreement, contract or obligation.


16.10       Performance by Affiliates.  Each of BioTime and AgeX acknowledges
that its performance of its obligations and its exercise of rights under this
Agreement may be performed or exercised, respectively, by Affiliates of BioTime
and AgeX.  Each of BioTime and AgeX guarantees performance of this Agreement by
any of its Affiliates.


16.11       Further Assurance.  Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Agreement.


16.12       Subcontractors.  AgeX and BioTime shall each have the right to
subcontract any of its Research, Development and Exploitation activities to a
Third Party.  Each Party shall remain solely responsible for all costs and
expenses associated with its use of subcontractor(s) hereunder.
 
(Signatures Appear On The Following Page)
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
37

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
BioTime, Inc.
       
By: 
/s/ Aditya P. Mohanty
 
 
Aditya P. Mohanty
       
Title: 
Co-Chief Executive Officer        
AgeX Therapeutics, Inc.
       
By: 
/s/ Michael D. West    
Michael D. West
       
Title: 
Chief Executive Officer  

 
(Signature Page For The License Agreement)
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

EXHIBIT A


BioTime Licensed Patents


[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

EXHIBIT B
 
BioTime Sublicensed Patents comprise Patents licensed under the [*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

EXHIBIT C


iTR Patents


[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

EXHIBIT D


Joint Patents


To be updated from time-to-time as Joint Patents are created.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

EXHIBIT E


PureStem Patents


[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

EXHIBIT F


INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT


This INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (this “Assignment”), effective
the ____ day of _______________, is made and entered into by and between
BioTime, Inc., a California corporation having a place of business at 1010
Atlantic Avenue, Suite 102, Alameda, California 94501 (“Assignor”), and AgeX
Therapeutics, Inc., a Delaware corporation having a place of business at 1010
Atlantic Avenue, Suite 102, Alameda, California 94501 (“Assignee”) (each a
“Party,” and collectively, the “Parties”).


WHEREAS, Assignor is the owner of each of the patents and patent applications
set forth on Schedule A hereto (the “Patents”) the “Purchased Intellectual
Property”);


WHEREAS, pursuant to the terms and conditions of this Assignment, Assignee
desires to purchase the Purchased Intellectual Property from Assignor, including
all of Assignor’s right, title and interest in and to the Purchased Intellectual
Property;


and


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.             Purchased Intellectual Property Assignment. Assignor hereby
assigns to Assignee all of Assignor’s right, title and interest in and to the
Purchased Intellectual Property, including, without limitation, all rights
therein provided by international conventions and treaties, any registrations
and applications therefor, any renewals and extensions thereof, and all other
corresponding rights that are or may be secured under the laws of the United
States or any foreign country, now or hereafter in effect, for Assignee’s own
use and enjoyment, as fully and entirely as the same would have been held and
enjoyed by Assignor if this Assignment had not been made, together with all
income, royalties or payments due or payable as of the effective date of this
Assignment or thereafter, including, without limitation, all claims for damages
by reason of past, present or future infringement or other unauthorized use of
the Purchased Intellectual Property, with the right to sue for, and collect the
same for Assignee’s own use.


2.             No Warranties. Assignor makes no warranties, express or implied,
with respect to the Purchased Intellectual Property and the Domain Names.


3.             Further Assurances. Assignor shall, at Assignee’s expense, take
all further actions, and provide to Assignee, Assignee’s successors, assigns or
other legal representatives, all such cooperation and assistance (including,
without limitation, the execution and delivery of any and all affidavits,
declarations, oaths, samples, exhibits, specimens, assignments, powers of
attorney or other documentation), reasonably requested by Assignee to more fully
and effectively effectuate the purposes of this Assignment, including, without
limitation, with respect to the following:  (A) the preparation and prosecution
of any application for registration, or any application for renewal of a
registration, relating to any of the rights assigned herein; (B) the prosecution
or defense of any interference, opposition, infringement or other proceedings
that may arise in connection with any of the rights assigned herein, including,
without limitation, testifying as to any facts relating to the Purchased
Intellectual Property and this Assignment; (C) obtaining any additional
protection relating to rights assigned herein that Assignee reasonably may deem
appropriate that may be secured under the laws now or hereafter in effect in the
United States or in any foreign country; and (D) in the implementation or
perfection of this Assignment in all applicable jurisdictions throughout the
world.  Assignor shall not enter into any agreement in conflict with this
Assignment.


4.             Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of California, without regard to the conflicts of
law rules of such state.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

5.             Counterparts. This Assignment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.


6.             Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of, respectively, Assignor and Assignee and their
respective successors and assigns.


IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed by its
duly authorized representative.


BioTime, Inc.
                   
(signature)
      By:       (print or type name)        Title:    

 
IN WITNESS WHEREOF, Assignee has caused this Assignment to be executed by its
duly authorized representative.
 
AgeX Therapeutics, Inc.
        
        
        
        
        
        
        
(signature)
        
        
        
By: 
        
        
(print or type name)
        
        
        
Title: 
        
        

 
***


[Schedule A to Exhibit F of the License Agreement]


SCHEDULE A - PATENTS
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

EXHIBIT G


INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT


This INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (this “Assignment”), effective
the ____ day of _______________, is made and entered into by and between, AgeX
Therapeutics, Inc., a Delaware corporation having a place of business at 1010
Atlantic Avenue, Suite 102, Alameda, California 94501 (“Assignor”), and BioTime,
Inc., a California corporation having a place of business at 1010 Atlantic
Avenue, Suite 102, Alameda, California 94501 (“Assignee”) (each a “Party,” and
collectively, the “Parties”).


WHEREAS, Assignor is the owner of each of the patents and patent applications
set forth on Schedule A hereto (the “Patents”) the “Purchased Intellectual
Property”);


WHEREAS, pursuant to the terms and conditions of this Assignment, Assignee
desires to purchase the Purchased Intellectual Property from Assignor, including
all of Assignor’s right, title and interest in and to the Purchased Intellectual
Property;


and


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


7.             Purchased Intellectual Property Assignment. Assignor hereby
assigns to Assignee all of Assignor’s right, title and interest in and to the
Purchased Intellectual Property, including, without limitation, all rights
therein provided by international conventions and treaties, any registrations
and applications therefor, any renewals and extensions thereof, and all other
corresponding rights that are or may be secured under the laws of the United
States or any foreign country, now or hereafter in effect, for Assignee’s own
use and enjoyment, as fully and entirely as the same would have been held and
enjoyed by Assignor if this Assignment had not been made, together with all
income, royalties or payments due or payable as of the effective date of this
Assignment or thereafter, including, without limitation, all claims for damages
by reason of past, present or future infringement or other unauthorized use of
the Purchased Intellectual Property, with the right to sue for, and collect the
same for Assignee’s own use.


8.             No Warranties. Assignor makes no warranties, express or implied,
with respect to the Purchased Intellectual Property and the Domain Names.


9.             Further Assurances. Assignor shall, at Assignee’s expense, take
all further actions, and provide to Assignee, Assignee’s successors, assigns or
other legal representatives, all such cooperation and assistance (including,
without limitation, the execution and delivery of any and all affidavits,
declarations, oaths, samples, exhibits, specimens, assignments, powers of
attorney or other documentation), reasonably requested by Assignee to more fully
and effectively effectuate the purposes of this Assignment, including, without
limitation, with respect to the following:  (A) the preparation and prosecution
of any application for registration, or any application for renewal of a
registration, relating to any of the rights assigned herein; (B) the prosecution
or defense of any interference, opposition, infringement or other proceedings
that may arise in connection with any of the rights assigned herein, including,
without limitation, testifying as to any facts relating to the Purchased
Intellectual Property and this Assignment; (C) obtaining any additional
protection relating to rights assigned herein that Assignee reasonably may deem
appropriate that may be secured under the laws now or hereafter in effect in the
United States or in any foreign country; and (D) in the implementation or
perfection of this Assignment in all applicable jurisdictions throughout the
world.  Assignor shall not enter into any agreement in conflict with this
Assignment.


10.           Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of California, without regard to the conflicts of
law rules of such state.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

11.           Counterparts. This Assignment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.


12.           Successors and Assigns.  This Assignment shall be binding upon and
inure to the benefit of, respectively, Assignor and Assignee and their
respective successors and assigns.
 
IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed by its
duly authorized representative.
 
AgeX Therapeutics, Inc.
       
(signature)
 

 

By:     (print or type name)   

 

Title:          



IN WITNESS WHEREOF, Assignee has caused this Assignment to be executed by its
duly authorized representative.
 
BioTime, Inc.
        (signature)   

 

By:     (print or type name)   

 

Title:    



***


[Schedule A to Exhibit G of the License Agreement]


SCHEDULE A - PATENTS
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------